Citation Nr: 9908762	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-49 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from August 1941 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to a total disability 
evaluation based on individual unemployability.

On appeal, the Board remanded the case to the RO for further 
developments by decision dated in July 1998.  As a result, a 
hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in November 1998.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.  As the requested 
developments have been accomplished, the case is now ready 
for appellate review.

It appears to the Board that the veteran may have attempted 
to raise the issues of entitlement to service connection for 
a hearing loss disability and tinnitus.  No action has thus 
far been taken on those issues.  If he desires to pursue 
these issues, he and/or his representative should do so with 
specificity at the RO.  As there has thus far been no 
adjudication of these issues, the Board has no jurisdiction 
at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran has a 5th grade education and occupational 
experience as a mail clerk and machine operator for a 
newspaper.  He last worked on a full time basis in 1980.

3.  The veteran's service connected disabilities include:  an 
injury to Muscle Group XX lumbar, moderately severe, due to 
gunshot wound, rated at 40 percent disabling; and, partial 
paralysis of the second and third lumbar nerve root with 
traumatic neuritis, rated as incomplete paralysis of the 
interior crucial nerve, severe, due to gunshot wound, rated 
at 30 percent disabling.  These multiple injuries were 
incurred in action against the enemy, for which the veteran 
received a Purple Heart, and result in a combined rating of 
60 percent.

4.  The veteran's service-connected disorders, more likely 
than not, are of such severity as to preclude him from 
securing and following any form of substantially gainful 
employment consistent with his education and work experience.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for the assignment of a total rating by reason 
of individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 
4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

The veteran contends that his service-connected disabilities 
are productive of significant physical impairment which has 
rendered him unable to secure and follow any form of 
substantially gainful employment consistent with his 
education and occupational experience.  The regulations 
provide that total disability ratings for compensation may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities; provided that, if there is only one 
such disability, this disability is ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
is at least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1998).  
For purposes of one 60 percent disability, disabilities 
resulting from common etiology or a single accident, or 
multiple injuries incurred in action will be considered as 
one disability.  38 C.F.R. § 4.16(a) (2), (4) (1998).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (1998).

In addition, the Board will consider 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (1998).

In this case, the Board notes that the veteran's service 
connected disabilities include:  an injury to Muscle Group XX 
lumbar, moderately severe, due to gunshot wound, rated at 40 
percent disabling; and, partial paralysis of the second and 
third lumbar nerve root with traumatic neuritis, rated as 
incomplete paralysis of the interior crucial nerve, severe, 
due to gunshot wound, rated at 30 percent disabling.  These 
injuries were incurred as a result of a single incident in 
action against the enemy, for which the veteran received a 
Purple Heart, and result in a combined rating of 60 percent.  
Because his injuries were incurred from a common etiology (a 
gunshot wound) in a single incident in action, they are 
considered to be one disability for purposes of satisfying 
the requirement of a single 60 percent disability, and meet 
the above mentioned criteria of 38 C.F.R. § 4.16(a).

Once the veteran meets the schedular rating requirements, the 
issue becomes whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.  That is to say, work which is more than 
marginal, and permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes his or her case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record reflects that the veteran has a 5th grade 
education, and occupational experience as a mail clerk and 
machine operator for a newspaper.  He last worked on a full 
time basis in 1980.  In a July 1979 VA examination report, 
the veteran related that he was injured in World War II when 
shrapnel entered his right flank, went past his spine, and 
lodged near the left kidney, severing his second lumbar 
nerve.  He reported progressive right back, hip, leg, and 
foot pain, to the point that the entire right leg was painful 
by 10 a.m.  He remarked that it was getting difficult for him 
to carry on his usual work as a machineman for a local 
newspaper.  In an August 1979 VA examination, he complained 
of increasing back and leg pain and moderately severe 
degenerative changes were noted throughout the spine.  He 
also reported some sensory loss as a result of the old 
shrapnel wound and was noted to have a considerable 
disability.  He retired in 1980 and has received no further 
education.   

In an April 1994 VA spine examination report, the examiner 
assessed the nature and degree of the veteran's service-
connected disabilities and commented that the chance for the 
veteran holding down any significant gainful employment was 
minimal.  He opined that, due to the residuals of the gunshot 
wound to the veteran's lumbar spine, the veteran would not be 
able to do any lifting or carrying and his ability to sit, 
stand, or walk for any significant period of time would be 
markedly limited.  In addition, the examiner noted that the 
veteran would have difficulty going up or down stairs or 
steps and would be unable to work around moving machinery or 
unprotected heights.

In an October 1994 personal hearing, the veteran testified 
that he had not worked since 1980 due to his service-
connected disabilities.  He reflected that when he returned 
from service, he went to work and worked for the same company 
for 40 years.  He was able to sit down at his job and was in 
charge of the people who put inserts into newspapers.  When 
new management took over the newspaper, new machinery was 
added and the veteran would have been required to get out and 
teach people how to use the new equipment and he believed 
that he would not have been able to do it because of his 
service-connected disabilities.  Because he felt he would be 
unable to do the work, he retired.  He also maintained that 
he tried to get a job but was always asked if he could get 
around and when he said he could not, he was turned down for 
employment.  He tried to work at a filling station for four 
months but had difficulty walking out to the cars, greasing 
the cars, and lifting things.  

In a November 1998 hearing before the undersigned Member of 
the Board, the veteran testified that he retired when he was 
63 because he could not stand up on a cement floor and do the 
work for a full day.  He indicated that he was required to 
keep the people putting the inserts into the newspaper up 
with the presses.  He tried to obtain employment after 
retirement but was unable to walk on his feet or to stand for 
any period of time.  Thereafter, he worked as a volunteer 
with the Disabled American Veterans for four years.  He 
stated that he had a 5th grade education and entered service 
in 1941.  Upon further questioning, the veteran reflected 
that he required the use of a wheelchair on and off for 25 
years because his legs would not hold up.  He was able to 
walk without the wheelchair but was afraid of falling.  He 
described that his legs felt like they were paralyzed and he 
had trouble picking his feet up.  He had a plastic brace for 
his feet that he received from the VA.  

Based on the above evidence, it is the opinion of the Board 
that the veteran's service connected disorders, and the 
symptoms reasonably attributed thereto, preclude more than 
marginal employment.  Specifically, the severity of his 
service connected disorders, when reviewed alone, more likely 
than not render the veteran unemployable.  That is to say, 
the nature and extent of the veteran's service-connected 
disabilities are such that he could not realistically be 
expected to obtain or maintain any type of substantially 
gainful employment, given his prior work experience as a 
machineman and 5th grade level of education.  His residual 
injuries from a gunshot wound in service combine to be 
severely disabling and require ongoing treatment and 
attention.  While nonservice-connected disabilities may be 
present, their effect on employability must be completely 
disregarded, as well as his advanced age.  See 38 C.F.R. § 
3.341(a) (1998); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  Accordingly, it is the opinion of the Board that the 
veteran's severe service-connected disabilities meet this 
standard.  With resolution of reasonable doubt in the 
veteran's favor, a total compensation rating based on 
individual unemployability is warranted. 


ORDER

A total rating for compensation purposes based on individual 
unemployability is granted, subject to the laws and 
regulations governing the award of monetary benefits.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

